DATED day of                                 2004








IDEAL HARDWARE LIMITED


- and-
GRAEME WATT






 



--------------------------------------------------------------------------------

SERVICE AGREEMENT

--------------------------------------------------------------------------------





 











 
WEDLAKE BELL


16 Bedford Street
Covent Garden
London WC2E 9HF


Direct Tel: 020 7395 3037
Direct Fax: 02073953104


Direct E-Mail: disrael@wedlakebell.com
Ref: DEI/68670IWB2.148774
 
 

--------------------------------------------------------------------------------


INDEX


Clause
 
Page No.
     
1.
INTERPRETATION
  1      
2.
APPOINTMENT AND TERM
  2      
3.
OBLIGATIONS DURING EMPLOYMENT
  3      
4.
INTERESTS IN OTHER BUSINESSES
  4      
5.
HOURS OF WORK
  5      
6.
REMUNERATION AND BENEFITS
  5      
7.
EXPENSES
  6      
8.
HOLIDAYS
  6      
9.
SICKNESS AND INJURY
  7      
10.
CONFIDENTIALITY
  7      
11.
RECORDS
  8      
12.
INTELLECTUAL PROPERTY
  9      
13.
PROTECTIVE COVENANTS
  10      
14.
TERMINATION
  12      
15.
CORPORATE CHANGE
  14      
16.
DISCIPLINARY AND GRIEVANCE PROCEDURES
  14      
17.
USE OF ELECTRONIC COMMUNICATIONS
  15      
18.
DATA PROTECTION
  15      
19.
NOTICES
  16      
20.
FORMER SERVICE AGREEMENTS
  16      
21.
POWER OF ATTORNEY
  16      
22.
MISCELLANEOUS
  17      
23.
GOVERNING LAW AND JURISDICTION
  17      
SCHEDULE 1
BONUS
  18      
SCHEDULE 2
CONFIDENTIAL INFORMATION
  19

--------------------------------------------------------------------------------


 
THIS AGREEMENT is made on 2004


BETWEEN:-


1.  
IDEAL HARDWARE LIMITED registered in England (Company No. 03969946) whose
registered office is at Fountain Court, Cox Lane, Chessington, Surrey KT9 1S1
("the Company"); and



2.  
GRAEME WATT of21 Dalebury Road, Wandsworth Common, London SW17 7HQ ("the
Executive").



WHEREBY the Executive is currently seeking a formal release from all contractual
obligations owed to third parties that would fetter his ability to commence
employment with the Company


AND subject to the Executive being free to commence employment with the Company
on the Commencement Date (as defined below) without being in breach of any
contractual obligation owed to any third party


IT IS AGREED that the Company shall employ the Executive upon and subject to the
following terms and conditions:


IT IS AGREED as follows:-


1.  
INTERPRETATION



1.1  
In this Agreement the following words and expressions shall have the following
meanings unless the context otherwise requires:-



"Associated Company" means any company which is from time to time a holding
company or a subsidiary (as those expressions are defined in Section 736 of
the  Companies Act 1985) of the Company, or a subsidiary of any such holding
company and so that "subsidiary" shall also include a subsidiary undertaking as
defined in Section 258 of that Act;


"Board" means the board of directors of the Company from time to time, including
any duly appointed committee or sub-committee;


"Confidential Information" means any information which the Executive knows or
ought reasonably to know concerning the business of the Company or any
Associated Company or any of its or their suppliers, agents, distributors,
customers or others and which shall have been acquired, received or made by the
Executive during the Term (whether or not expressly designated "confidential"
and whether or not in legible or tangible form) including (without limitation)
the matters set out in Schedule 2;


"Group" means the Company and the Associated Companies from time to time;


"Intellectual Property" means all copyright, moral rights, rights in the nature
of copyright, trade secrets, patents, design rights, database rights, trade
marks, service marks, logos, trading and business names, know how, other
intellectual property rights and rights in the nature of intellectual property
(in each case whether registered or not and including both registrations and
applications therefor) and all rights or forms of protection of a similar nature
or having equivalent or similar effect in any part of the world;


"Records" means notes, memoranda, tape recordings, films, photographs, plans,
designs, drawings, computer data, software or any form of record (whether
electronic or otherwise), material or document relating to any matter within the
scope of the business, finances, management or administration of the Company or
any Associated Company or any of their respective clients, customers,
shareholders, employees, officers, suppliers, distributors and agents or
concerning any of its or their respective dealings, transactions or affairs; and


"Term" means the term of the employment as defined in sub-clause 2.1.



--------------------------------------------------------------------------------


1.2  
Any reference in this Agreement to the employment of the Executive is a
reference to the Executive's employment by the Company under this Agreement.



1.3  
The headings in this Agreement (and any descriptive notes in brackets following
references to statutes or to other documents) and any front or back sheet or
cover and any index hereto are for convenience only and shall not affect the
construction or interpretation of this Agreement.



1.4  
Any reference in this Agreement to a person shall (unless the context otherwise
requires) include a reference to a natural person and a body corporate and to
any unincorporated body of persons including any firm, association, partnership,
trust, society or charity.



1.5  
Any reference in this Agreement to any "party" or to the "parties" are to the
parties to this Agreement.



1.6  
Save as herein expressly otherwise provided, expressions and words which are
defined in the Companies Act 1985 shall have the same meanings in this
Agreement.



1.7  
This Agreement shall be binding upon and enure for the benefit of the parties'
respective successors in title and assigns.



1.8  
No right of any party to agree any amendment, variation, waiver, or settlement,
under or arising from or in respect of this Agreement, or to terminate this
Agreement, shall be subject to the consent of any person who has rights under
this Agreement by virtue of the Contracts (Rights of Third Parties) Act 1999.



2.  
APPOINTMENT AND TERM



2.1  
The term of the employment shall commence on 13 April 2004 (the "Commencement
Date") and, subject to Clause 14, shall continue until terminated by the Company
or the Executive giving to the other not less than twelve months' notice in
writing (the "Term").



2.2  
The Executive shall provide his services as President of Europe for Bell
Microproducts or in such other capacity as the Company may from time to time
reasonably require.




--------------------------------------------------------------------------------


2.3  
The Executive's employment will begin on the Commencement Date, and the
Executive's period of continuous employment for statutory purposes shall be
deemed to have commenced on the same date.



3.  
OBLIGATIONS DURING EMPLOYMENT



3.1  
The Executive shall during the Term (unless prevented by sickness or injury):



3.1.1  
devote the whole of his time, attention, skill and ingenuity during working
hours (as described in Clause 5) to his duties under this Agreement;



3.1.2  
faithfully and using his best endeavours carry out all work consistent with his
position which may be required of him; and



3.1.3  
faithfully and diligently perform such duties and exercise such powers
consistent with his position as may from time to time be assigned to or vested
in him by the Board;



3.1.4  
comply with all reasonable and lawful requests made by the Board;



3.1.5  
use his best endeavours to promote and protect and extend the business,
regulation, welfare and the interests of the Company and the Group;



3.1.6  
comply with all the Company's rules, regulations, policies and procedures from
time to time in force;



3.1.7  
give to the Board or such persons as it shall nominate at all times promptly (in
writing if so requested) all such information and explanations as are known to
the Executive regarding the affairs of the Company and the Group as the Board
may require;



3.1.8  
report to the Board any matters of concern that come to the Executive's
attention, it being the duty of the Executive to report any acts of misconduct,
dishonesty, breach of Company rules or breach of any of the rules of any
relevant regulatory bodies committed, contemplated or discussed by any other
member of staff or other third party. The Company shall keep confidential
whatever is reported save as required by law or a court or authority of
competent jurisdiction;



3.1.9  
work from the Company's premises in Chessington, Surrey or such other location
in the United Kingdom as the Company shall require;



3.1.10  
travel on Company or Associated Company business in the United Kingdom or
overseas as the Company or Associated Company may from time to time require or
as may be necessary for the fulfilment of his role as President for Europe.



3.2  
The Company reserves the right to suspend all or any of the Executive's duties
and powers on such terms as it considers expedient (including a term that the
Executive shall not attend at the Company's or any Associated Company's premises
and/or that the Executive shall not contact or have dealings with any customer,
client, supplier or employee of the Company or any Associated Company) or to
require the Executive to carry out the duties of another position either in
addition to or instead of his duties as President for Europe of Bell
Microproducts.




--------------------------------------------------------------------------------


3.3  
The Company shall be under no obligation to assign any duties to the Executive
and shall be entitled to exclude him from its premises. The Executive shall
remain bound by his obligations of good faith, fidelity and loyalty to the
Company during such suspension, and shall continue to receive his full salary
and benefits.



3.4  
The Company reserves the right to assign its rights and obligations under this
Agreement to any Associated Company and thereafter any reference to the Company
in this Agreement shall be a reference to any such Associated Company.



4.  
INTERESTS IN OTHER BUSINESSES



4.1  
During the Term the Executive shall not (unless the Board shall in its absolute
discretion so consent in writing) carryon or be concerned, engaged or interested
in or assume responsibilities or duties for, whether directly or indirectly in
relation to, any person whether corporate or not (other than any of the
businesses of the Group) save that notwithstanding this Clause the Executive
may:



4.1.1  
be interested as a holder directly or through nominees for investment purposes
only in any securities in any person which are for the time being admitted to
trading on a recognised stock exchange provided that none of the holdings of
such securities in which the Executive shall be so interested shall at any time
exceed three per cent in aggregate of the nominal value of the securities
concerned for the time being in issue; and



4.1.2  
to the extent that and only for so long as the Board shall in its absolute
discretion so consent in writing, be concerned or take an interest in or assume
responsibilities or duties in any person, provided always that:



4.1.2.1  
the business or activity of such person does not conflict nor compete with and
is not likely to conflict or compete with any business of the Company or any
Associated Company; and



4.1.2.2  
the Executive's concern and interest in and responsibilities and duties towards
such person do not and are unlikely to interfere with the proper performance of
the Executive's duties under this Agreement.



4.2  
Subject to any regulations issued by the Company, the Executive shall not be
entitled to receive or obtain directly or indirectly any inducement, discount,
rebate or  commission in respect of any sale or purchase of goods effected or
other business transacted (whether or not by him) by or on behalf of the Company
or any Associated Company and if he (or any firm or company in which he is
interested) shall obtain any such discount, rebate or commission he shall
account to the Company or the relevant Associated Company for the amount
received by him (or a due proportion of the amount received by such -company or
firm having regard to the extent of his interest therein).




--------------------------------------------------------------------------------


5.  
HOURS OF WORK



The Executive shall work such hours as are necessary or appropriate from time to
time to carry out his duties properly and effectively, with no allowance or
additional payment for overtime. In particular, the Executive agrees that for
the purposes of the Working Time Regulations he is an autonomous worker; without
prejudice to this belief of the parties, the Executive agrees whenever necessary
to work longer than 48 hours per week. The Executive may withdraw his consent to
working in excess of 48 hours per week on three months' written notice to the
Company.


6.  
REMUNERATION AND BENEFITS



6.1  
The Company shall pay the Executive during the Term a salary at the rate of
£285,000 per year (inclusive of any director's fees payable by the Company or
any Associated Company) less deductions for tax and National Insurance
Contributions (Base Salary) which shall accrue from day to day and shall be
payable by twelve equal monthly  instalments in arrears, on or about the last
working day of each calendar month by credit transfer direct to the Executive's
bank account.



6.2  
The Executive's salary may be reviewed from time to time at the absolute
discretion of the Board.



6.3  
The Executive agrees and hereby authorises the Company to deduct from any wages
(as defined in Part II of the Employment Rights Act 1996) due to the Executive
any sums due from the Executive to the Company or any Associated Company.



6.4  
The Company shall pay the Executive a car allowance of £6,000 per year, payable
by equal monthly instalments on or about the last working day of each month,
provided the Executive shall remain eligible to drive in the UK.  In addition,
the Company will pay the Executive a mileage rate of £0.24 per mile incurred in
the proper performance of his duties as part of the Executive's expenses (Clause
7).



6.5  
The Company shall provide the Executive with a lap top computer and GSM mobile
telephone that the Parties deem is appropriate. conditional upon the Executive
complying with his obligations at Clause 17 below, his taking good care of the
equipment and returning the equipment to the Company's Head Office in the United
Kingdom immediately on the termination of his employment.



6.6  
The Executive is entitled to a discretionary bonus in accordance with the scheme
set out in Schedule 1 attached to this Agreement, which shall be payable at the
Company's absolute discretion.



6.7  
The Company shall pay by way of 12 monthly instalments £12,000 per annum into
the Executive's personal pension plan (the "Pension Payment") provided that the
personal pension plan is approved or provisionally approved by the Inland
Revenue; alternatively the Executive may elect to direct some or all of the
Pension Payment for the payment of other insurances or memberships.




--------------------------------------------------------------------------------


6.8  
The Executive shall be eligible to join the Company's private medical insurance
scheme, subject to the rules of the scheme from time to time in force, or
Executive may chose to continue his current medical insurance scheme in which
case the Company will contribute up to £2,018.00 per year towards the premium
cost.



6.9  
The Executive may chose to continue his participation in his current life
insurance scheme in which case the Company will contribute up to £3,052.00 per
year, including tax gross up, toward the premium cost.



6.10  
The Executive may chose to continue his participation in his current income
protection scheme in which case the Company will contribute up to £18,210.00 per
year, including tax gross up, toward the premium cost.



7.  
EXPENSES



The Company shall reimburse the Executive for all reasonable travelling,
accommodation, entertainment and other out-of-pocket expenses wholly and
necessarily incurred by the Executive during the Term in the proper performance
of his duties under this Agreement upon production of receipts or such
appropriate evidence of payment as the Company may require.


8.  
HOLIDAYS



8.1  
The Executive shall, in addition to public and bank holidays, be entitled to 25
working days paid holiday in each calendar year or such proportionate number of
days as shall correspond to the actual period that the Executive may have worked
for the Company during the calendar year, to be taken at such times as shall
have been approved by the Board.



8.2  
The Company's holiday year runs from 1 January to 31 December.



8.3  
The Executive shall not be entitled to carry forward any annual holiday
entitlement untaken by him for any reason during the calendar year in which it
accrued without the prior written consent of the Board.



8.4  
Upon the termination of the Executive's employment the Executive's entitlement
to accrued holiday pay shall be calculated on a pro rata basis in respect of
each completed month of service in the calendar year in which his employment
terminates provided that where:-



8.4.1  
the Executive shall have taken more holiday than his accrued entitlement the
Company is hereby authorised (for the purposes of Part II of the Employment
Rights Act 1996) to make an appropriate deduction from the Executive's final
salary payment (and so that to the extent that any sums due to the Executive
from the Company are insufficient to cover the excess, the Executive shall pay
the balance immediately upon request); and



8.4.2  
the Executive's employment is terminated summarily for cause he shall not be
entitled to receive any pay in lieu of accrued holiday in excess of his
statutory entitlement as at the termination date.




--------------------------------------------------------------------------------


8.5  
The Executive shall take any outstanding holiday entitlement during any period
of notice, and should the Executive fail to do so, the Executive shall then lose
any entitlement to holiday pay in lieu.



8.6  
The Company shall be entitled to withhold any entitlement to holiday pay in lieu
if the Executive fails to give the Company proper notice of termination or if
the Executive leaves before such notice has expired. In such a case the
Executive's holiday pay in lieu shall be reduced by the number of days notice
not worked. In any case where the Company agrees to waive the requirement for
the Executive to work out his notice, this sub-clause shall not apply.



9.  
SICKNESS AND INJURY



9.1  
If at any time during the Term the Executive is absent from work due to
sicknessor injury he shall promptly forward to the Company, if required,
evidence of such sickness or injury in a form satisfactory to the Board.



9.2  
Provided that the Executive complies with sub-clause 9.1, the Company will pay
the Executive his Base Salary together with his benefits under the terms of the
Agreement (inclusive of any statutory sick pay) for the first forty days in
aggregate of absence in any period of fifty two weeks but shall not be required
to pay the Executive any salary and/or other remuneration or benefits for any
further periods of such absence in any period of fifty two weeks, although the
Company may do so in its sole discretion (it being agreed and understood that
any exercise of this discretion by the Company does not give the Executive any
right, entitlement or legitimate expectation for the future).



9.3  
If any incapacity is caused by any alleged action or wrong of a third party and
the Executive decides to claim damages in respect thereof~ the Executive shall
use all reasonable endeavours to recover damages for loss of earnings over the
period for which salary has been paid or shall be paid to the Executive by the
Company under this Clause and shall account to the Company for any such damages
recovered (less any costs borne by the Executive in achieving such recovery) in
an amount not exceeding the actual salary paid or payable by the Company under
this Clause in respect of such period.



9.4  
At such time as the Company may reasonably request and at the expense of the
Company the Executive agrees to undergo a medical and/or psychological
examination by a doctor or doctors of the Company's choice and permit
unconditional disclosure of the results of such medical examination to the
Company pursuant to the Access to Medical Reports Act 1988, including copies of
any documents referred to in any such reports. The Company shall keep the
results of such medical examination confidential save insofar as it is necessary
to disclose the results for the purpose of obtaining or maintaining any policy
of insurance required by the Company or save as required by law.



    10.  
CONFIDENTIALITY



10.1  
The Executive shall not (other than in the proper performance of his duties or
with the prior written consent of the Company or unless ordered by a court or
other authority of competent jurisdiction) at any time either during the Term or
afterwards disclose or communicate to any person or use for his own benefit or
the benefit of any person other than the Company or any Associated Company or
through any failure to exercise all due care and diligence cause, enable,
authorise, assist or permit any unauthorised use or disclosure of any
Confidential Information, or attempt or purport to do any of the foregoing.




--------------------------------------------------------------------------------


10.2  
All Records embodying or relating to any Intellectual Property or Confidential
Information shall be and remain the exclusive property of the Company or the
relevant Associated Company.



10.3  
The provisions of this Clause 10 shall not apply to any Confidential Information
which:-



10.3.1  
is in or enters the public domain other than by breach of this Agreement by
the  Executive; or is obtained from any third party who is lawfully authorised
to disclose such information.



10.4  
The Executive shall at all times both during the Term and afterwards use best
endeavours to prevent the unauthorised use, publication or disclosure of any
Confidential Information and shall inform the Company of any actual, suspected
or threatened use, publication or disclosure of any Confidential Information in
contravention of this Agreement as soon as the same becomes known to the
Executive and shall unconditionally render such assistance to restrain such
farther use or disclosure as the Company may request.



11.  
RECORDS



11.1  
During the Term the Executive shall not (otherwise than for the exclusive
benefit of the Company or any Associated Company and on the basis that it is the
intention of the parties hereto that the Records and any copies or reproductions
thereof shall be and remain the exclusive property of the Company or the
relevant Associated Company):-



11.1.1  
make, copy or reproduce in any form any Records in whole or in part;



11.1.2  
use or permit any Records to be used by or for the benefit of any other person;



11.1.3  
or attempt or purport to do any of the foregoing or cause, enable, permit,
authorize or assist any other person to do any of the foregoing.



11.2  
During the Term the Executive shall observe and comply with all security
measures introduced by or on behalf of the Company or any Associated Company
from time to time to safeguard and protect the Records from theft or
unauthorised access by any person or from loss or damage caused by computer bugs
or viruses or otherwise howsoever.



11.3  
The Executive shall at any time during the Term on request by the Company and in
any event immediately upon termination of this Agreement howsoever caused, at
the Company's discretion:-




--------------------------------------------------------------------------------


11.3.1  
deliver up to the Company or any Associated Company;



11.3.2  
and/or destroy, erase or delete from any data storage medium, including without
limitation, from any computer hard disk or drive and any floppy disk in the
Executive's possession, power, custody or control



all Records and/or Confidential Information which the Executive has made,
copied, or reproduced in any form, and all other documents, papers, materials or
property belonging or relating to the Company or any Associated Company in the
Executive's possession, power, custody or control and the Executive shall within
two days thereafter serve a written statement signed by him on the Company
certifying that he has complied with this Clause 11.3.


12.  
INTELLECTUAL PROPERTY



12.1  
The Executive shall immediately notify the Company in writing of the general
nature of any discovery, invention, idea, development, secret process or
improvement in procedure made or discovered by him during the Term (irrespective
of whether it was so made or discovered during normal working hours or using the
facilities of the Company or any Associated Company and irrespective of whether
or not the Executive considers that by virtue of Section 39 Patents Act 1977 or
any similar provision of applicable law not capable of exclusion rights thereto
fail to vest in the Company or any Associated Company) and which in any way
relates or may be related to any product, service, work, method or process of
the Company or any Associated Company or to any Confidential Information
("Invention").



12.2  
As between the Company or any Associated Company on the one hand and the
Executive on the other hand the entitlement to any Invention shall be determined
in accordance with the provisions of the Patents Act 1977.



12.3  
The Executive shall promptly provide to the Company or any Associated Company
full written disclosure of any Invention and if and whenever required by the
Company or any Associated Company so to do (whether or not during the Term)
shall at the expense of the Company or any Associated Company but without
additional payment to the Executive (except to the extent provided in Section 40
Patents Act 1977 or any similar provisions of applicable law) apply or join with
the Company or any Associated Company or any other persons in applying for
letters patent or other equivalent protection (except only to the extent that by
virtue of Section 39 Patents Act 1977 or any similar provision of applicable law
not capable of exclusion such rights fail to vest in the Company or any
Associated Company) in the United Kingdom and in any other part of the world for
such Invention and unconditionally do such things and execute such documents as
the Company or any Associated Company may reasonably request.



12.4  
It is agreed that (subject only to sub-clause 12.2) the Company or any
Associated Company shall be solely and exclusively entitled to the entire and
unencumbered Intellectual Property in all works, processes, methods, Inventions
and/or products (including without limitation any computer software) made by the
Executive during the Tenn and which are connected with or relate in any way to
the business of the Company or any Associated Company whether or not so made in
the course of the Executive's employment under this Agreement and the



12.4.1  
Executive:- undertakes at the expense of the Company or any Associated Company
(but without additional payment to the Executive except to the extent provided
in Section 40 of the Patents Act 1977 or any similar provisions of applicable
law) immediately and unconditionally to execute all documents and do all things
as the Company or any Associated Company shall require for the purpose of
confirming to and assuring in the name of the Company or any Associated Company
such Intellectual Property;




--------------------------------------------------------------------------------


12.4.2  
undertakes immediately to inform the Company or any Associated Company of the
creation or coming into existence of anything to which this Clause applies; and
waives all moral rights in or to anything to which this Clause applies in favour
of the Company or any Associated Company and for the avoidance of doubt such
waiver shall extend to the licensees and successors in title of the Company or
any Associated Company.



12.5  
The Executive shall at all times during the Term with the Company and afterwards
inform the Company of any actual, suspected or threatened infringement of any
Intellectual Property as soon as the same becomes known to the Executive and
shall at the cost and expense of the Company unconditionally render such
assistance to restrain such further infringement as the Company may request.



12.6  
All rights and obligations under this Clause in respect of any Intellectual
Property made or discovered by the Executive during the Term shall continue in
full force and effect after the termination of the Executive's employment and
shall be binding upon his personal representatives.



13.  
PROTECTIVE COVENANTS



13.1  
In relation to the restrictions set out in this clause:



13.1.1  
"Business" means any businesses of the Company and any Associated Company at the
Termination Date and with which the Executive was involved to a material degree
in the twelve months immediately preceding the Termination Date;



13.1.2  
"Customer" means any person, who at any time in the period of twelve months
immediately preceding the Termination Date, was a customer, client, agent or
distributor of or who had regular dealings with the Company or any Associated
Company and with whom or which the Executive had material contact during the
Term;



13.1.3  
"Employee" means any person who, at the Termination Date, was employed or
engaged by the Company or an Associated Company:




--------------------------------------------------------------------------------


13.1.2.1  
at a senior or key level and who was a person with whom he had material contact
during the period of twelve months prior to the Termination Date; or



13.1.2.2  
in a position which reported directly to the Executive either at the Termination
Date or at any time in the twelve months immediately preceding that date;



13.1.4  
"Supplier" means any person who was a supplier of the Company or any Associated
Company at any time in the period of twelve months immediately preceding the
Termination Date and with which the Executive had material contact during the
Term;



13.1.5  
"Termination Date" means the date of termination of the Executive's employment.



13.2  
The Executive will not, for a period of twelve months after the Termination
Date, canvass, approach or solicit or cause to be canvassed, approached or
solicited for orders (in respect of any services provided or goods sold by any
Business) or seek to entice away from the Company or any Associated Company any
business or trade of a Customer with the intention of supplying goods or
services to that Customer so as to compete or seek to compete with any Business.



13.3  
The Executive will not, for a period of twelve months after the Termination
Date, supply goods, or services to, or otherwise have business dealings with,
any Customer in the course of any business or entity which is, or seeks to be,
in competition with any Business.



13.4  
The Executive will not for a period of twelve months after the Termination Date,
for himself or on behalf of any business or entity which is in competition with
any Business, employ or offer employment to an Employee, or in any way try to
entice an Employee away from the Company or any Associated Company.



13.5  
The Executive will not, for a period of twelve months after the Termination
Date, be engaged in or concerned in any capacity in any business or entity which
is or seeks to be in competition with any Business.



13.6  
The Executive will not, for a period of twelve months after the Termination Date
contact or interfere or have dealings with any Supplier.



13.7  
Nothing in this Clause shall prevent the Executive from being engaged in or by,
or participating in, any business or entity to the extent that any of his
activities for such business or entity shall relate solely to matters of a type
with which the Executive was not materially concerned in the twelve months
immediately preceding the Termination Date.




--------------------------------------------------------------------------------


13.8  
The restrictions set out in this Clause apply whether the Executive is acting
for his own benefit or on behalf of any person and whether he acts directly or
indirectly.



13.9  
The Executive agrees that in the event of receiving from any person an offer of
employment either during the Term or during the continuance in force of any of
the restrictions set out above he shall forthwith provide to such person making
such offer of employment, a full and accurate copy of this Clause.



13.10  
Any period spent by the Executive, either on "Garden Leave" in accordance with
sub-clause 14.2 below or serving out notice in accordance with sub-clause 2.1,
shall be deducted from the period of restriction referred to in sub-clauses 13.1
to 13.8 above.



14.  
TERMINATION



14.1  
The Company shall be entitled, during the period of any notice given pursuant to
this Clause and without limiting the Company's right to suspend any of the
Executive's duties and powers under clause 3.3, to require the Executive to
cease to attend at the premises of the Company or any Associated Company or to
undertake any work during all or any part of the period of notice. During such
period or periods the Executive shall nevertheless remain available to perform
any such duties and/or to exercise any such powers, authorities and discretions
(if any) if and when called upon to do so by the Company and remain bound
(subject to this sub-clause) by the remaining provisions of this Agreement which
shall continue to remain in fall force and effect. The Executive shall not be
entitled to any payment in damages or be entitled to make bring or base any
claim or counterclaim whatsoever upon or as a result of the exercise by the
Company of its rights under this sub-clause. The Executive shall continue to
receive his salary and other benefits (if any) should the Company exercise its
rights under this subclause.  The Executive, in tum, shall remain bound by his
obligations of good faith, fidelity and loyalty to the Company such that the
Executive shall not compete against the Company, solicit customers or clients of
the Company to transfer their business to the Executive or any third party, or
otherwise make any secret profit, or solicit members of staff to leave the
Company's employment, or breach his obligations not to reveal to any third party
Confidential Information.



14.2  
The Company may at its absolute discretion elect to terminate the employment of
the Executive with immediate effect by paying the Executive's Base Salary only
in lieu of notice (excluding any benefits or emolument referable to the
employment of the Executive under this Agreement). Furthermore, the Company may
in its absolute discretion pay the payment in lieu of notice in equal monthly
instalments in arrears on the dates on which the Executive's salary and benefits
as would usuaily have been paid and if the Company elects to make such payment
by instalments, the Executive's entitlement shall cease immediately on the date
on which the Executive accepts an offer of alternative employment or engagement
and the Executive shall as soon as reasonably practicable notify the Company in
writing of any such acceptance. For the avoidance of doubt, the right of the
Company to make a payment in lieu of notice, whether as a lump sum or by way of
instalments does not give rise to any right of the Executive to receive such a
payment or payments.




--------------------------------------------------------------------------------


14.3  
The employment of the Executive may be terminated by the Company with immediate
effect without payment in lieu of notice if the Executive:-



14.3.1  
commits any serious breach or non observance of any of his duties hereunder or
otherwise as an Executive of the Company or any Associated Company; or



14.3.2  
commits, (after warning) any persistent or continued breach or non-observance of
any of his duties hereunder or otherwise as an Executive of the Company or any
Associated Company; or



14.3.3  
is guilty of any negligence, gross misconduct or dishonesty in connection with
or affecting the business or affairs of the Company or any Associated Company
for which the Executive is required to perform duties; or i



14.3.4  
s guilty of conduct which in the reasonable opinion of the Board brings or is
likely to bring the Executive, the Company or any Associated Company into
disrepute; or



14.3.5  
is convicted of an arrestable offence other than a road traffic offence for
which a non-custodial penalty is imposed; or



14.3.6  
becomes bankrupt or makes any arrangement or composition with his creditors
generally or has an interim order made against him pursuant to section 252 of
the Insolvency Act 1986; or



14.3.7  
causes any agreement entered into by the Company or any Associated Company
relating to the provision of the Executive's services to be terminated without
notice by any other party to such agreement; or



14.3.8  
in the reasonable opinion of the Company becomes incapable by reason of mental
disorder of discharging his duties; or



14.3.9  
is or becomes prohibited by an applicable law or regulation from being a
director of the Company or Associated Company or from performing any of his
duties, is removed from office pursuant to the Company's articles of association
(unless the removal is caused by sickness or injury other than mental disorder)
or (except at the request of the Company) the Executive resigns as a director;
or



14.3.10  
or in any other circumstances where the Company may legally terminate the
directorship of the Executive;



14.3.11  
is guilty of any breach or non observance of any code of conduct, rule or
regulation referred to in Clause 3.1.6 or fails or ceases to be registered with
or authorised by (where such registration or authorisation is, in the opinion of
the Board, required for the performance of his duties) any regulatory body in
the United Kingdom or elsewhere.



14.4  
The employment of the Executive shall terminate automatically and without prior
notice upon the Executive attaining the age of 60., unless extended by the
Parties.



14.5  
Upon termination of the Executive's employment for whatever reason:




--------------------------------------------------------------------------------


14.5.1  
the Executive shall not take away, conceal or destroy but shall immediately
deliver up to the Company all Records and Confidential Information in accordance
with Clause 11.3;



14.5.2  
the Executive shall not at any time thereafter make any untrue or misleading
oral or written statement concerning the business or affairs of the Company or
any Associated Company nor represent himself nor permit himself to be held out
as being in any way connected with or interested in the business or affairs of
the Company or any Associated Company (except as a former employee for the
purpose of communications with prospective employers or complying with any
applicable statutory requirements); and



14.5.3  
the Executive shall immediately repay all outstanding debts or loans due to the
Company or any Associated Company and the Company is hereby authorised to deduct
from any wages (as defined in Part II of the Employment Rights Act 1996) of the
Executive a sum equal to any such debts or loans together with any interest
thereon as appropriate; and



14.5.4  
the Executive shall upon request by the Company immediately resign from his
office as a director of the Company and from all other offices and appointments
held by the Executive in or on behalf of the Company or any Associated Company
in each case without compensation for loss of office.



14.6  
Any rights or obligations of the Executive, the Company or any Associated
Company under this Agreement which are expressed to continue or are capable of
continuing after the date of termination of his employment shall continue in
full force and effect notwithstanding the termination of the Executive's
employment.



15.  
CORPORATE CHANGE



15.1  
Save as otherwise provided for in the Bell Microproducts Inc Management
Retention Agreement, if the employment of the Executive is terminated by reason
of the liquidation of the Company for the purpose of reconstruction or
amalgamation or as part of any arrangement for the amalgamation or
reconstruction of the Company not involving liquidation and the Executive is
offered employment with any concern or undertaking resulting from this
reconstruction or amalgamation on terms and conditions which taken as a whole
are not less favourable than the terms of this Agreement (and which protect the
Executive's continuity of employment) and the Executive unreasonably refuses
such an offer then the Executive shall have no claim against the Company in
respect of such termination.



16.  
DISCIPLINARY AND GRIEVANCE PROCEDURES



16.1  
There is no formal disciplinary procedure applicable to the Executive's
employment, although the Company shall adopt any statutory disciplinary
procedure in force. The Executive shall be expected to maintain the highest
standards of integrity and behaviour.




--------------------------------------------------------------------------------


16.2  
The Company shall be entitled, in order to investigate any complaint made
against the Executive, to suspend the Executive on full pay for so long as may
be necessary to carry out a proper investigation and hold a disciplinary
hearing.



16.3  
If the Executive is not satisfied with any disciplinary decision taken in
relation to him, he may apply in writing (within five working days of the
decision being notified to him) to the President of Bell Microproducts Inc whose
decision shall be final.



16.4  
If the Executive has any grievance in relation to his employment he may raise it
in writing with the President of Bell Microproducts Inc whose decision shall be
final.



16.5  
For the avoidance of doubt the disciplinary rules and procedures, grievance and
appeal procedures adopted by the Company or notified to the Executive will not
form part of the Executive's contract, except as may be required by law.



17.  
USE OF ELECTRONIC COMMUNICATIONS



17.1  
The Executive shall have access to the Company's email, internet and telephone
systems, mobile telephone and other forms of electronic communication for the
better performance of his duties provided that the Executive shall not send any
emails of a defamatory or abusive nature or which constitute sexual, racial or
any other form of harassment and he shall be prohibited from downloading any
sexually explicit, pornographic or other offensive material and the Executive
indemnifies the Company during and after the Term against all liability arising
from the Executive's breach of this sub-clause.



17.2  
The Company reserves the right to monitor all electronic communications sent and
received by the Executive and to monitor the Executive's internet access,
including, as appropriate, the right to open attachments to business and if
appropriate other emails and any files or other material downloaded from the
internet during and outside office hours and whether for personal or company
use. This Clause is without prejudice to the Executive's obligations under
Clause 18 (Data Protection).



18.  
DATA PROTECTION



18.1  
For the purposes of complying with the Data Protection Act 1998 the Executive
agrees to provide the Company or any Associated Company with any personal data
and sensitive personal data relating to him that either may request and he
further consents to the holding and processing (in manual, electronic or any
other form) of such data by the Company and/or any Associated Company and/or any
agent or third party nominated by the Company and bound by a duty of
confidentiality, for the purpose of:



18.1.1  
employee related administration;



18.1.2  
processing his file and management of its business;




--------------------------------------------------------------------------------


18.1.3  
compliance with applicable procedures, laws and regulations;



18.1.4  
providing data to extemal suppliers for the provision and administration of his
remuneration and any benefits and/or



18.1.5  
to evaluate the efficiency of the Company's and any Associated Companies'
business systems.



19.  
NOTICES



19.1  
Notices to be given to either party under this Agreement shall be given in
writing by hand or by post addressed, in the case of the Company, to its
registered office for the time being marked for the attention of the Chief
Executive or, in the case of the Executive, to his last known address.



19.2  
Any such notice sent by post shall be deemed (in the absence of evidence of
earlier receipt) to have been received 2 days after posting (6 days if sent by
air mail) and in proving the time such notice was sent it shall be sufficient to
show that the envelope containing it was properly addressed, stamped and posted
and any such notice delivered personally shall be deemed to have been given at
the time of such delivery.



20.  
FORMER SERVICE AGREEMENTS



20.1  
This Agreement supersedes all previous agreements and arrangements whether
written, oral or implied (if any) relating to the employment of the Executive
(such agreements and arrangements (if any) shall be deemed to have been
terminated by mutual consent as and with effect from the commencement of the
Term) and this Agreement sets out the entire agreement of the parties in
relation to the Executive's employment.



21.  
POWER OF ATTORNEY



21.1  
The Executive hereby irrevocably and by way of security grants to the Company
(with power for the Company to grant a separate power to any Associated Company
on behalf of the Executive) power of attorney on behalf of the Executive to sign
all such documents, execute all such deeds and do or refrain from doing all such
things as the Company exercising the power or such concurrent power may in its
entire unfettered discretion consider appropriate convenient or necessary in any
part of the world for the purposes of fulfilling the Executive's obligations
under this Agreement. The Executive shall grant such separate powers of attorney
in such form or forms as the Company (or the relevant Associated Company) may
reasonably require for such purposes, and the power granted by this Clause shall
empower the attorney to grant such further powers in the name and on behalf of
the Executive.



21.2  
Notwithstanding the foregoing and merely as a matter between the Company (or the
relevant Associated Company) and the Executive, the powers granted by the
Executive under this Clause shall not be used except with the consent of the
Executive or following the failure of the Executive to sign or execute the
relevant document or to do or refrain from doing the relevant act forthwith upon
request made to the Executive in writing, and no -party dealing with the power
of attorney shall be concerned as to whether the procedure of this Clause shall
have been followed.




--------------------------------------------------------------------------------


22.  
MISCELLANEOUS



22.1  
The Executive acknowledges that any breach by him of any of the terms of Clauses
10, 12 and 13 of this Agreement may inflict irreparable damage to the
Confidential Information and/or Intellectual Property referred to in those
Clauses and entitle the Company or an Associated Company to an injunction as
well as to damages, costs and other relief.



22.2  
The failure to exercise or delay in exercising a right or remedy under this
Agreement shall not constitute a waiver or right or remedy or a waiver of any
other rights or remedies and no single or partial exercise of any right or
remedy under this Agreement shall prevent any further exercise of the right or
remedy or the exercise of any other right or remedy.



22.3  
In the event of any Clause or sub-clause or parts thereof contained in this
Agreement being held invalid or unenforceable by any judicial, arbitral,
regulatory or other authority of competent jurisdiction all other Clauses or
subclauses or parts thereof contained in this Agreement shall remain in full
force and effect to the fullest extent permitted by law and (subject as
aforesaid) shall not be affected thereby.



23.  
GOVERNING LAW AND JURISDICTION



This Agreement shall be governed by and construed in all respects in accordance
with English law and each of the parties hereto submit to the jurisdiction of
the Courts of England and Wales.


SIGNED as a DEED by
)
 
IDEAL HARDWARE LIMITED
)
 
acting by:-
)
       
/s/ James E. Illson
   
Director
         
/s/ W. Donald Bell
   
Director Secretary
   



SIGNED as a DEED by the said
)
 
GRAEME WATT
)
/s/ Graeme Watt
acting by:-
         
Witness signature
 
/s/ Daniel Howard
     
Witness Name:
 
Daniel Howard
Witness Address:
 
16 Bedford Street London WC2 9HF
Witness Occupation
 
Trainee Solicitor

 
 

--------------------------------------------------------------------------------


SCHEDULE 1 –BONUS


1.  
In addition to the remuneration payable to the Executive pursuant to Clause 6.1,
the Executive shall be eligible to receive a bonus under the Bell Microproducts
Inc. Management Incentive Plan ("MIP Bonus") for the Company's fmancial year,
namely the relevant 12 month fmancial period from January to December (the
"Bonus Year").



2.  
The Executive's amount of MIP Bonus (if any) in any Bonus Year will be subject
to the financial performance of Bell Microproducts, Europe and accomplishment of
the Executive's individual objectives as determined by the Board and notified to
the Executive from time to time ("MIP Targets").



3.  
If the Executive achieves 100% of the agreed MIP Targets, the Executive shall
receive a MIP Bonus of £142,500 in that Bonus Year. At the discretion of the
Bell Microproducts, Inc. board of directors, Executive may be paid up to 200% of
his MIP Bonus for performance that is above the MIP Targets.



4.  
For each of the first three quarters ofthe year, Executive will be eligible to
be paid a portion of his MIP Bonus to a maximum of to 25% of his annual MIP
Bonus, based on performance against his quarterly MIP Targets, with the first
three quarterly MIP Bonus payments being an advance of the full year's MIP
Bonus.  Each quarter's MIP Bonus shall be paid to the Executive following the
quarterly financial audit and close of the relevant quarter and approval of the
Bell Microproducts Inc board of directors. The full year's MIP Bonus will be
determined at the end of the Bonus Year, and after the financial audit and close
of the relevant Bonus Year and approval of the Bell Microproducts Inc board of
directors.



5.  
During the first year of the Executive's employment, the Executive shall receive
a MIP Bonus pro-rated from the Commencement Date to 31 December 2004. In
addition, during the period to 31 December 2004 the Executive will receive the
following minimum guaranteed MIP Bonus payments:



for the period 1 April 2004 to 30 June 2004
  £ 35,625  
for the period 1 July 2004 to 30 September 2004
  £ 17,813  
for the period 1 October 2004 to 31 December 2004
  £ 17,813  



6.  
In the event that the Executive's employment with the Company terminates, either
by the Executive electing to terminate his employment (other than for
constructive dismissal) or by the Company in accordance with sub-clause 14.3,
then the Executive shall forfeit and waive any entitlement to the right to claim
any part of the MIP Bonus Year's MIP Bonus not paid. In all other situations,
subject to the terms of the Bell Microproducts Inc. Management Incentive Plan,
the Executive shall be entitled to a MIP Bonus in respect of the quarter his
employment terminates pro-rated in the up to the date of termination of the
Executive's employment.

 
 

--------------------------------------------------------------------------------


 
SCHEDULE 2 - CONFIDENTIAL INFORMATION


The following is a non-exhaustive list of matters which in relation to the
Company or any Associated Company are considered by the Company or any
Associated Company to be confidential and the Executive hereby agrees such
matters are confidential:


1.  
all trade secrets of the Company or Associated Company;



2.  
any and all information relating to prices, discounts, mark-ups, marketing,
future business strategy, tenders and any price-sensitive information of the
Company or any Associated Company;



3.  
any and all customer lists, supplier lists, details of contracts with or
requirements of customers and suppliers, and any details relating to information
on the Company or any Associated Company's database;



4.  
any and all details about the Company or any Associated Company's products,
publications, processes, technologies, inventions, analysis or research;



5.  
any and all information relating to any computer software (both source code and
object code) and other Intellectual Property of the Company or any Associated
Company;



6.  
any and all technical data, know-how, information or operations manuals of the
Company or any Associated Company; and/or



7.  
any and all information in respect of which the Company or any Associated
Company is bound by an express or implied obligation of confidence to any third
party.